Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Olga Katsnelson on 2/25/2022.

The application has been amended as follows: 
In claim 1:
the clause :” and wherein a light transmittance of the polyimide film is 95% or more, and a yellow index of the polyimide film is from 1 to 10” is replaced by “,[[ and]] wherein a light transmittance of the polyimide film is 95% or more, and a yellow index of the polyimide film is from 1 to 10, and wherein a molar ratio of the first diamine compound to the second diamine compound is from 0.90:0.10 to 0.75:0.25”.

In claim 12:
the clause “with respect to the dianhydride compound is from 1:0.9 to 1:1.1, and wherein a molar ratio of the first diamine compound to the second diamine compound is from 0.90:0.10 to 0.75:0.25” is replaced by “with respect to the dianhydride compound is from 1:0.9 to 1:1.1.”
.




Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Amendments to claims 1 and 12 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103.

Amended claim 1 recites a polyimide, formed from 3,3’,4,4’-biphenyltetracarboxylic dianhydride, 2,2’-bis(trifluoromethyl)benzidine and a diamine comprising carboxylic group, where the diamines used in a specific very narrow range ratio.

As a result, rejection over Schab-Balcerzak et al. (New polyimides as precursors for functionalized polymers, High Perform. Polym. 13 (2001), 35-44) in view of Bell et al. (Polyimide Structure-Property Relationships. II. Polymers from Isomeric Diamines, Journal of Polymer Science, Polymer Chemistry Edition Vol. 14, 2275-2292 (1976) and over Schab-Balcerzak et al in view of Park et al (US 20110082276) are withdrawn.

The new search does not result in a prior art covering the subject matter of amended claim 1.

The closest prior art found is represented by Miller et al (IS 20160214067).
Miller teaches a polyimide membrane, formed from tetracarboxylic acid dianhydride and two diamines, one of them may contain a carboxylic group. The ratio of diamino monomers with carboxylic acid functional groups to diamino monomers without carboxylic acid functional groups is 1:16 to 2:3 (see 0088). 

Miller discloses that diamine monomers with and without carboxylic acid functional groups can be represented by diamino benzoic acid (see 0096) and 2,2'-bis(trifluoromethyl)benzidine (see 0037).

However, Miller fails to teach biphenyl tetracarboxylic acid dianhydride. In addition, Miller teaches polyimide gas separation membranes, while instant Application claims a transparent polyimide film  with a light transmittance of 95% or more, and a yellow index within the range of 1 to 10. 
As a result, independent claim 1 and dependent claims 2-4, 7-8 and 11-14 are allowed.


3	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765